Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 16, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
  162482(30)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  ROUCH WORLD, LLC, and UPROOTED                                                                        Elizabeth M. Welch,
  ELECTROLYSIS, LLC,                                                                                                  Justices
           Plaintiffs-Appellees,
                                                                    SC: 162482
  v                                                                 COA: 355868
                                                                    Ct of Claims: 20-000145-MZ
  DEPARTMENT OF CIVIL RIGHTS and
  DIRECTOR OF THE DEPARTMENT OF
  CIVIL RIGHTS,
             Defendants-Appellants.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiffs-appellees requesting that the
  Court invite additional entities to file briefs amicus curiae is GRANTED. The following
  entities may submit briefs amicus curiae to the Court without motion: Alliance Defending
  Freedom, American Center for Law and Justice, Thomas More Law Center, Catholic
  Diocese of Lansing, American Freedom Law Center, Christian Legal Society, Pacific
  Justice Institute, First Liberty Institute, Rutherford Institute, Landmark Legal Foundation,
  Liberty Counsel, Heritage Foundation, Family Research Council, Citizens for Traditional
  Values. Other persons or groups interested in the determination of the issue presented in
  this case may move the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 16, 2021

                                                                               Clerk